               Case 3:19-cr-05112-WQH Document 39 Filed 08/13/20 PageID.193 Page 1 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT Co                                              AUG I 3 2020     ,
                                               SOUTHERN DISTRICT OF CALIFORNIA                                            c·, ,,.,l 1
                                                                                                             ctErsK us ,isJ,sK:,
                 UNITED STATES OF AMERICA                             JUDGMENT IN AC                   ~Y-Jlt'~l_'§E'c oi c "giitN/¢
                                                                                                                            I

                                       V.                             (For Offenses Committed On or After November I, I
            BRENDA NALLELY GARCIA URIBE (1)
                                                                         Case Number:         3:19-CR-05112-WQH

                                                                      · Zainab Khan
                                                                      Defendant's Attorney
USM Number                             90317-298
 • -
 THE DEFENDANT: ·
 C8:1    pleaded guilty to count(s)          I of the Information

 D       was found guilty on count(s)
         after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section / Nature of Offense                                                                                     Count
 21:952, 960 - Importation OfMethamphetamine (Felony)                                                                           1




     The defendant is sentenced as provided in pages 2 through                  5            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D       The defendant has been found not guilty on count(s)

 D       Count(s)
                    -------------- is                                       dismissed on the motion of the United States.

· C8:]   Assessment: $100.00 imposed


 •       NTA Assessment•:$

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  C8:I
     No fine                D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.
           Case 3:19-cr-05112-WQH Document 39 Filed 08/13/20 PageID.194 Page 2 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               . BRENDA NALLELY GARCIA URIBE(!)                                          Judgment - Page 2 of 5
CASE NUMBER:               3:19-CR-05112-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-four (24) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration in the Western Region as close to Southern CA as possible.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , withacertifiedcopyofthisjudgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-05112-WQH
               Case 3:19-cr-05112-WQH Document 39 Filed 08/13/20 PageID.195 Page 3 of 5
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               BRENDA NALLELY GARCIA URIBE (1)                                              Judgment - Page 3 of 5
     CASE NUMBER:             3:19-CR-05112-WQH

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years

                                               MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. ( check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         3:19-CR-05112-WQH
             Case 3:19-cr-05112-WQH Document 39 Filed 08/13/20 PageID.196 Page 4 of 5
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  BRENDA NALLELY GARCIA URIBE (1)                                                         Judgment - Page 4 of 5
 CASE NUMBER:                3:19-CR-05112-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to 1he probation office in 1he federal judicial district where 1hey are au1horized to reside within 72
   hours of1heir release from irnprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or wi1hin a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from 1he court or 1he probation officer
   about how and when the defendant must report to the probation officer, and 1he defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave 1he federal judicial district where 1he defendant is au1horized to reside wi1hout first
   getting permission from 1he court or 1he probation officer.

4. The defendant must answer tru1hfully the questions asked by 1heir probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where 1hey live or
   anything about 1heir living arrangements (such as the people living with the defendant), 1he defendant must notify 1he
   probation officer at least 10 days before the change. If notifying 1he probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit 1hem at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by 1he conditiotts of 1heir supervision 1hat he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless 1he probation officer
   excuses 1he defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses 1he defendant from doing so. If1he defendant plans to change where the
   defendant works or anything about their work (such as 1heir position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying 1he probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify 1he probation officer wi1hin 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If1he defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with 1hat person without
   first getting 1he permission of1he probation officer.

9. If1he defendant is arrested or questioned by a law enforcement officer, the defendant must notify 1he probation officer within 72 hours.

10. The-defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or dea1h to ano1her person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement wi1h a law enforcement agency to act as a confidential human source or
   informant wi1hout first getting the permission of the court.

12. If1he probation officer determines the defendant poses a risk to ano1her person (including an organization), 1he probation
    officer may require the defendant to notify 1he person about the risk and the defendant must comply with 1hat instruction.
    The probation officer may contact the person and confrrm 1hat 1he defendant notified 1he person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-05112-WQH
         Case 3:19-cr-05112-WQH Document 39 Filed 08/13/20 PageID.197 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case .

DEFENDANT:            BRENDA NALLELY GARCIA URIBE(!)                                        Judgment - Page 5 of 5
CASE NUMBER:          3:19-CR-05112-WQH

                               SPECIAL CONDITIONS OF SUPERVISION

1.     If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
       illegally and report to the probation officer within 24 hours of any reentry into the United States;
       supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                          3:19-CR-05112-WQH
